Exhibit 12 SOUTH JERSEY GAS COMPANY Calculation of Ratio of Earnings to Fixed Charges (IN THOUSANDS) Fiscal Year Ended December 31, 2007 2006 2005 2004 2003 Net Income $ 38,025 35,779 $ 34,547 $ 31,462 $ 26,608 Income Taxes, Net 26,652 24,811 25,185 22,969 19,619 Fixed Charges* 20,928 22,274 19,317 18,639 19,868 Capitalized Interest (151 ) (175 ) (1,161 ) (733 ) (564 ) Total Available for Coverage $ 85,454 82,689 $ 77,888 $ 72,337 $ 65,531 Total Available 4.1 x 3.7 x 4.0 x 3.9 x 3.3 x Fixed Charges * Fixed charges consist of interest charges and preferred dividend requirement amounting to $45,000 in 2005 and $135,000 in 2004and 2003(rentals are not material).
